Citation Nr: 0014307	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-19 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1969 to 
November 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
systemic disease and service connection for tinnitus and also 
determined that new and material evidence had not been 
submitted for service connection for bilateral hearing loss.  
The veteran's notice of disagreement was received in 
September 1998.  A statement of the case was mailed to the 
veteran in September 1998.  The veteran's substantive appeal 
was received in December 1998.  In his substantive appeal, 
the veteran indicated that he was only appealing the new and 
material issue; thus, he effectively withdrew his appeal as 
to the other two issues.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.204(a) (1999).  In April 1999, a 
supplemental statement of the case was issued which included 
the provisions of 38 C.F.R. § 3.655 (1999).


FINDING OF FACT

The veteran failed to report for VA examinations scheduled in 
February 1998 and April 1999 which were scheduled in order to 
evaluate the veteran for bilateral hearing loss in 
conjunction with his current appeal.  


CONCLUSION OF LAW

The veteran's application to reopen the previously denied 
claim of service connection for bilateral hearing loss is 
denied.  38 C.F.R. § 3.655 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 1990 rating decision, service connection for 
hearing loss was denied.  Although the veteran was notified 
of this decision and his procedural and appellate rights, he 
did not initiate an appeal.  The RO's August 1990 decision 
denying service connection for hearing loss is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1999).  When a 
claim has been disallowed by the RO, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1999).  

In February 1998, the veteran's application to reopen the 
claim of service connection for bilateral hearing loss was 
received.  In conjunction with his request to reopen his 
claim, he was scheduled for a VA audiological examination in 
February 1998.  The veteran failed to appear.  In a 
subsequent February 1999 VA Form 646, the veteran's 
representative indicated that it was unfortunate that the 
veteran had failed to report for his VA examination, but the 
representative indicated that it was anticipated that the 
Board would remand this case for the veteran to be afforded 
another opportunity to report for a VA examination.  Prior to 
transferring the claim to the Board, the RO thereafter 
scheduled the veteran for another VA audiological examination 
in April 1999.  The veteran also failed to report for this 
examination.  In April 1999, a supplemental statement of the 
case was issued to the veteran which included the provisions 
of 38 C.F.R. § 3.655 (1999).  38 C.F.R. § 3.655 (b) provides 
that when the examination was scheduled in conjunction with 
any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  

In this case, the veteran failed to report for two VA 
examinations scheduled in conjunction with his application to 
reopen the claim of service connection for bilateral hearing 
loss.  The veteran has provided no explanation of good cause 
for his failure to report for these examinations; thus, his 
claim must be denied pursuant to 38 C.F.R. § 3.655 (b).  
Unlike service connection claims which are reviewed based on 
the available evidence of record in situations where a 
veteran fails to report for an examination, 38 C.F.R. § 3.655 
(b) provides that when the examination was scheduled in 
conjunction with an application to reopen a previously 
disallowed claim, the claim shall be denied.  Accordingly, 
the veteran's application to reopen the claim of service 
connection for bilateral hearing loss is denied.  38 C.F.R. 
§ 3.655 (1999).

The Board notes that the original statement of the case 
referred to the former standard articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) instead of the current 
standard articulated in Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998) which conforms with the pertinent regulation, 
38 C.F.R. § 3.156(a) (1999).  However, this case was denied 
on another basis, as set forth above.  The veteran was 
notified of the basis for the Board's denial and was 
furnished with 38 C.F.R. § 3.655 (1999).  Therefore, the 
veteran has not been prejudiced in this case.  


ORDER

The appeal is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

